*295The Supreme Court, Nassau County, properly exercised its discretion in denying the appellants’ motion to consolidate and we perceive no reason to substitute our discretion for that of the Supreme Court. The two actions involve entirely separate and distinct transactions and the proof relative to each lawsuit will not overlap in any substantial respect (see, Aluminum Mill Supply Corp. v Skyview Metals, 117 AD2d 765, 767; JM Mechanical Corp. v Washington Fed. Sav. & Loan Assn., 80 AD2d 884, 886). Moreover, the plaintiff in this action would suffer prejudice if the two actions were consolidated. Thompson, J. P., Kunzeman, Rubin and Harwood, JJ., concur.